UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-14731 Hallador Petroleum Company (Exact Name of Registrant as Specified in Its Charter) Colorado 84-1014610 (Stateof Incorporation) (I.R.S.Employer Identification No.) 1660 Lincoln St., Suite 2700, Denver, Colorado 80264-2701 (Address of Principal Executive Offices) (Zip Code) (303) 839-5504fax: (303) 832-3013 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filerr Accelerated filer r Non-accelerated filerr (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesr Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesr Nor Shares outstanding as of November 10, 2009:27,758,023 1 PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheet (in thousands, except share data) September 30, December 31, 2008 * ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Prepaid Federal income taxes Accounts receivable Coal inventory Other Total current assets Coal properties, at cost: Land, buildings and equipment Mine development Less - accumulated depreciation, depletion, and amortization ) ) Investment in Savoy Deferred income taxes, net Other assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of bank debt $ $ Accounts payable and accrued liabilities State income tax payable Other Total current liabilities Long-term liabilities: Bank debt, net of current portion Interest rate swaps, at estimated fair value Deferred income taxes Asset retirement obligations Other Total long-term liabilities Total liabilities Equity: Hallador stockholders' equity: Preferred stock, $.10 par value, 10,000,000 shares authorized; none issued Common stock, $.01 par value, 100,000,000 shares authorized; 27,758,023 and 22,446,028 outstanding Additional paid-in capital Retained earnings Total Hallador stockholders' equity Noncontrolling interest Totalequity $ $ *Derived from our Form 10-K See accompanying notes. 2 Consolidated Statement of Operations (in thousands, except per share data) Nine months ended Three months ended September 30, September 30, Revenue: Coal sales $ Equity (loss) – Savoy (956 ) (103 ) (407 ) (378 ) Other (25 ) Costs and expenses: Cost of coal sales DD&A SG&A Interest (1) Income before income taxes Less income taxes (9,358 ) (3,218 ) Net income Less: net income attributable to the noncontrollinginterest (2,020 ) (846 ) (643 ) (365 ) Net income attributable to Hallador $ Net income per share attributable to Hallador: Basic and diluted $ Weighted average shares outstanding: Basic and diluted (1)Included in interest expense for the nine and three months ended September 30, 2009 was a credit of $647 and $116, respectively, due to the change in the estimated fair value of the interest rate swaps.Such credit was $57 and $18 for the comparable 2008 periods. We also capitalized $293 and $176 in interest expense for the nine months ended September 30, 2009 and 2008, respectively.No interest was capitalized for the three months ended September 30, 2009 and 2008. See accompanying notes. 3 Condensed Consolidated Statement of Cash Flows (in thousands) Nine months ended
